Case 3:17-cr-00319-SMH-KLH Document 112 Filed 05/02/19 Page 1 of 2 PageID #: 317



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


 UNITED STATES OF AMERICA                    CASE NO. 3:17-CR-00319-03

 VERSUS                                      JUDGE S. MAURICE HICKS, JR.

 JUSTIN D JENKINS (03)                       MAGISTRATE JUDGE HAYES

                               MINUTES OF COURT:
                                   Sentencing
  Date:             May 02, 2019    Presiding: Judge S. Maurice Hicks
  Court Opened:     2:00 p.m.       Courtroom Deputy:     Amy Crawford
  Court Adjourned: 2:55 p.m.        Court Reporter:       Debbie Lowery
  Statistical Time: 00:55           Courtroom:            2nd Floor Courtroom
                                    Probation Officer:    Mark Miller

                                    APPEARANCES
  Seth D Reeg (AUSA)                      For   United States of America
  Robert S Noel II (CJA)                  For   Justin D Jenkins (03), Defendant
  Justin D Jenkins (03)                         Defendant (LOCATION
                                                RELEASE)

                                     PROCEEDINGS
 COMMENTS/RULINGS:

 The Court adopts the factual findings of the Probation Office as contained in the
 Presentencing Report and its addendum.

 Pursuant to the Sentencing Reform Act of 1984, the defendant is hereby committed to
 the custody of the Bureau of Prisons for a term of 1 day as to Count 1, with credit for
 time served on the date of his arrest on December 18, 2017.

 Upon release from imprisonment, the defendant shall be placed on supervised release
 for a period of 3 years as to Count 1.

 The defendant was ordered to pay a $100 special assessment to the Crime Victim
 Fund, to be paid immediately to the U.S. Clerk of Court. No fine is ordered.

 The Court' s previous order for the defendant to pay $200 per month to help defray the
 cost of legal representation is hereby terminated. Once Mr. Noel submits his final CJA
 voucher any excess payments shall be refunded to the defendant.
Case 3:17-cr-00319-SMH-KLH Document 112 Filed 05/02/19 Page 2 of 2 PageID #: 318




 The defendant is notified of the right to appeal. If a Notice of Appeal is filed under 18
 U.S.C. §3742, a Review of Sentence, the Clerk is directed to transmit the presentence
 report, under seal, to the Court of Appeals. If the defendant wishes to appeal, the
 Federal Public Defender’s Office will be appointed to represent defendant.
